DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species 
    PNG
    media_image1.png
    128
    278
    media_image1.png
    Greyscale
and
    PNG
    media_image2.png
    176
    325
    media_image2.png
    Greyscale

, wherein LPT is laptinib and PKI is allosteric PKI-587, and  in the reply filed on July 1, 2021, is acknowledged. The elected species were searched and are free of the art. 
The previous anticipation rejection is withdrawn in view of the amendment filed November 29, 2021. The search was extended and prior art that reads on claims 1, 11-14, 16-17, 20-22, 25-26 and 29-30 was found. The search was not extended further in accordance with MPEP § 803.02.
Claims 1, 6-22, 25-26, and 29-30 are pending. Claims 2-5 were canceled and claims 1, 6-16, 21, and 25-26 were amended in the response filed November 29, 2021. Claims 6-10, 15, and 18-19 are 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 6-10, 25 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment filed November 29, 2021.
Claims 11-14, 21-22, 26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is modified to reflect the amendment filed November 29, 2021.
Claim 11 is drawn to a polyethylene glycol-coupled synergistic anticancer drug of formula II. The formula comprises two to five anticancer agents (AC) linked to a central aspartic acid, glutamic acid or 
Claims 21-22 are drawn to methods of making compounds of formula II.
Claims 26 and 30 are drawn to anticancer medicaments and methods of treating cancer comprising compounds of formula II as active agents. The claims encompass all cancer types.
The specification fails to provide a limiting definition of the claim term “synergistic anticancer drug.” The prior art generally defines synergism as an effect from a combination that is greater than the sum of the effect of the individual components (i.e. a greater than additive effect) (MPEP § 716.02(a)(I)). However, in the absent of a limiting definition in the specification, synergism as claimed could be between the individual anticancer agents (AC) included in formula II, between the anticancer agents and other structural elements included in formula II, or between the compound of formula II and a different anticancer compound altogether.
The instant specification fails to provide any evidence of synergism for even a single species of the claimed genus. Therefore, the specification fails to establish written description by sufficient description of a representative number of species by actual reduction to practice.
There is a high degree of unpredictability in the art of anticancer synergism. Kang et al. (“Inference of synergy/antagonism between anticancer drugs from the pooled analysis of clinical trials” BMC Medical Research Methodology 2013, 13:77, p. 1-8) state on p. 1:
Given the low rate of phase III trials success, complimentary options to optimize earlier trial development, especially with combination therapy, would be critically important. The identification of effective drug combinations is, however, a challenging task, given the large number of potential targets and agents available or under investigation. For example, 100 FDA approved drugs would result in about 5,000 two-drug combinations, and the number increases exponentially if we consider combinations of multiple agents. Additionally, preclinical drug combination screens explore various concentration ranges for each drug in a combination, making the exhaustive screen of all possible drug combinations difficult. Although preclinical studies historically have helped inform early trial development of combination therapies, the contributory value of phase II trials and ultimate success in identifying agents with a survival impact in phase III trials has been reported to be low, warranting new methodologies.

Nat Commun 11, 2935 (2020), p. 1-14 ) on p. 1:
Many positive effects of drug combinations in the clinic are reflective of the best response to either one of the two drugs. Therefore, combinations of drugs are commonly more effective because each drug compensates for the drawback of the other drug. Currently, only a fraction of these combinations provide synergistic (i.e., more than additive) effects. Therefore, the identification of crucial mechanisms that lead to synergistic drug effects is highly desirable. However, the identification of these drug combinations has so far only been possible using an empirical setting (i.e., high-throughput testing of all combinations for each cell line), followed by identification of molecular features such as genetic mutations and transcriptome, methylome, and proteome genomic data to predict the therapy response. This showed that synergy prediction is possible, although with a limited overall probability and only applicable on a defined lineage background. The recent pan-cancer DREAM community effort of the Drug Combination Prediction Challenge confirmed these previous findings on a pan-cancer scale.

	Even for combinations that are known to be synergistic, there is unpredictability associated with the dose. Tenth et al. (“Searching Synergistic Dose Combinations for Anticancer Drugs,” Front. Pharmacol., 22 May 2018, p. 1-7) report on p. 1:
However, the optimal dose of each component needs to be identified before the formula is clinically applied, as different dose combination may lead to different effects even for the same formula. To avoid potential adverse or antagonistic effects, large-scale experiments have to be screened in a huge combinational space of drug concentration which are highly time consuming and laborious.
Given the high level of unpredictability in the art, it is necessary for the specification to provide guidance on the relevant, identifying characteristics of the genus. It is unclear whether even known synergistic pairs would exhibit synergy when delivered in a compound of formula I.
The specification lists numerous anticancer compounds and suggests the following combinations: veliparib and PKI-587, palbociclib and PKI-587, lapatinib and PKI-587, lapatinib and AZD5363, imiquimod and paclitaxel, and lenalidomide and PKI-587. The specification discloses the complete structure of a limited number of compounds of formula I but fails to provide evidence of synergism for any of the compounds. The specification fails to provide a structure-function correlation 
For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-4, 25 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed November 29, 2021.
The following rejections are modified to reflect the amendment filed November 29, 2021.
 Claims 11-14, 21-22, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the indefinite language is: synergistic anticancer drug. 
If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under  § 112,   ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008)
	In the instant case, “synergistic anticancer drug” is amenable to two or more plausible constructions: 1) the synergy occurs between the individual anticancer components of the compound of 

Claims 1, 11-14, 16-17, 20-22, 25-26 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the indefinite language is: derivative. The language is indefinite because it is unclear the extent to which the structure of formula I can be modified and still be encompassed by the claims. The specification fails to provide a limiting definition for “derivative” nor does it provide examples that could be used to interpret the term. As a result, the claim is indefinite. 
	Applicant states in the response that the term “derivative” is clear but offers no evidence or rationale for this argument.
	The dependent claims fail to remedy these issues and are likewise rejected.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-4, 11-14, 21-22, 25-26 and 29-30 under 35 U.S.C. 102(a)(1) as being anticipated by CN 104987504 A is withdrawn in view of the amendment filed November 29, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-14, 16-17, 20-22, 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104987504 A in view of US 8,664,181.
CN 104987504 A teaches a conjugate comprising two copies of the anticancer drug lapatinib: 

    PNG
    media_image3.png
    91
    484
    media_image3.png
    Greyscale
(compound P40, paragraph [0191], which is a compound of formula I wherein: I is 2, Z is the dicarboxylic acid with an amino group glutamic acid, N is the polypeptide GFLG, and AC is the anticancer drug lapatinib.
CN 104987504 A teaches the pegylated compound in a structure that improves water solubility and biological stability and decreases toxicity (first paragraph under the heading Invention Content): 

    PNG
    media_image4.png
    346
    338
    media_image4.png
    Greyscale
(compound 7-172, paragraph [0190]), which is a polyethylene glycol-coupled derivative of a compound of formula I wherein: I is 2, Z is the dicarboxylic acid with an amino group glutamic acid, N is the polypeptide GFLG, and AC is the anticancer drug lapatinib. It is also a compound of formula II wherein X is -C=O-, m is 1, Y is the carboxylic acid having an amino group -NH-(CH2)a-C=O-, wherein a is 5, and Z is formula I.
	CN 104987504 A teaches (first paragraph under the heading Invention Content) that the pegylated lapatinib exhibits reduced toxicity and lower resistance, and improved solubility, biological stability and anticancer effect compared to lapatinib and polyethylene glycol alone. 
	CN 104987504 A does not teach that the scaffold consisting of Z (the dicarboxylic acid with an amino group glutamic acid) and N (the polypeptide GFLG) can be used to carry two different anticancer drugs.
	US 8,664,181 teaches novel prodrugs which function by a dual acting principle through additive or synergistic effects, by comprising at least two pharmaceutical compounds (col 2, lines 16-35). US 
	It would have been obvious to substitute the paclitaxel and doxorubicin dual drug combination in the prodrug taught by US 8,664,181 for the anticancer drug lapatinib in the conjugate taught by  CN 104987504 A. The resulting compound would be a species of formula I wherein I is 2, Z is the dicarboxylic acid with an amino group glutamic acid, N is the polypeptide GFLG, and AC is the anticancer drug paclitaxel and doxorubicin, satisfying all of the limitations of instant claim 1, or a polyethylene glycol-coupled derivative of formula II wherein X is -C=O-, m is 1, Y is the carboxylic acid having an amino group -NH-(CH2)a-C=O-, wherein a is 5, I is 2, Z is the dicarboxylic acid with an amino group glutamic acid, N is the polypeptide GFLG, and AC is the anticancer drug paclitaxel and doxorubicin, satisfying claim 11. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, it would have been obvious to substitute one anticancer drug for another in the prodrug scaffold taught by  CN 104987504 A.  The result would be predictable given that  US 8,664,181 teaches that doxorubicin and paclitaxel act synergistically and can be used together in a dual drug conjugate (col 9, lines 9-12).
	With respect to claim 12, the PEG is four-arm in compound 7-172.
	With respect to claims 13-14, Y is the carboxylic acid having an amino group -NH-(CH2)a-C=O-, wherein a is 5.
	With respect to claims 16-17 and 20-22, CN 104987504 A teaches performing amidation reaction of the intermediate drug as shown by formula I with carboxylic acid having amino group or a corresponding acyl substituent thereof, resulting in the fourth intermediate having structure unit (Y)m-Z-[N-AC]i in formula II; and coupling the fourth intermediate with polyethylene glycol or a derivative thereof by amide bond, resulting in a product having a structure as shown by formula II.  CN 104987504 
	With respect to claims 25-26 and 29-30, CN 104987504 A teaches (first paragraph under the heading Invention Content) that the pegylated lapatinib exhibits reduced toxicity and lower resistance, and improved solubility, biological stability and anticancer effect compared to lapatinib and polyethylene glycol alone. The compounds therefore qualify as anticancer medicaments and can be used in a method of treating cancer.

Allowable Subject Matter
A claim limited to the elected species without the term synergistic in the preamble would be allowable.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art CN 104987504 A does not teach the elected species. The prior art compounds differ from the elected species in two ways: 1) the two anticancer drugs in the prior art compound are the same, lapatinib, whereas the two anticancer drugs in the elected species are different, lapatinib and PKI-587, and 2) the structure joining the anticancer drugs in the prior art compound is GFLG-E-GFLG, whereas the structure joining the anticancer drugs in the elected species is GFLG-NH-(CH2-CH2-O)2-CH2-C(=O)-E-NH-(CH2-CH2-O)2-CH2-C(=O)-GFLG. CN 104987504 A does not suggest using the combination of lapatinib and PKI-587 nor does it suggest adding the NH-(CH2-CH2-O)2-CH2-C(=O)- moiety to the conjugate structure. The prior art does not teach or suggest a dual drug of any structure comprising the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654